DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 12/31/2019.
Claims 1-20 are pending for examination.
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim ends with “;” instead of “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lenart et al. (US Pat. No. 8,219,270 B2 and Lenart hereinafter).
As to Claim 1, Lenart in his teachings as shown in Fig.1-Fig.3 discloses a method of controlling (50) regenerative braking to reduce skidding (intended use) of a vehicle (10- See also Col.2, Line 47-59), the method comprising: 
imparting rotation (via the processor 62 of controller 50) to an induction motor (42) to move the vehicle (See Col.3, Line 50-54); 
while the induction motor (42) rotates at a first rate (Heavy load -PS2), applying a first power level limit for regenerative braking to the induction motor (the second performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 11 to 14 miles per hour provide a second amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.4, Line 15-22); and 
while the induction motor (42) rotates at a second rate (Daily Use-PS1), applying a second power level limit for regenerative braking to the induction motor (the first performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 13 to 16 miles per hour and provide a first amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.3, Line 66-Col.4, Line 7), the second power (PS2) level limit being less than the first power (PS1) level limit (See Col.4, Line 22-23), each of the first power level limit and the second power level limit imposing an upper limit to power available to the induction motor during regenerative braking (Based on the performance setting selected, the controller 50, the processor 62 will execute a corresponding one of the performance routines (PS1,PS2,PS3) and the controller 50 will control the motive power generated by motor 42 to limit the speed of the vehicle 10 to a specific maximum limit and the amount of regenerative braking provided by the motor 10 during vehicle operation- See Col.3, Line 50-65).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Yoshii (US Pub. No. 2018/0257667 A1 and Yoshii hereinafter).
As to Claim 2, Lenart discloses a method as in claim 1 wherein imparting rotation to the induction motor to move the vehicle includes: sensing operation of an accelerator pedal of the vehicle, and sensing operation of the accelerator pedal, driving the induction motor to move the vehicle (Lenart: Fig.1 shows a vehicle 10 with accelerator and brake pedal (88) and at least one of the rear wheels 38 is driven by an induction motor, that provides motive power for propelling the vehicle 10 and regenerative braking forces for decelerating the vehicle 10. The vehicle 10 additionally includes a steering wheel 46 and a mechanical brake assembly 48 for applying mechanical braking forces and a main controller 50 for controlling various operation parameters of the vehicle 10- See Col.2, Line 19-30).
however, it doesn’t explicitly disclose:
sensing that a forward/reverse switch of the vehicle is set to a forward position, and in response to sensing that the forward/reverse switch is set/move the vehicle in the forward position
Nonetheless, Yoshii in his teachings as shown in Fig.1-Fig.10 discloses a vehicle 1 that includes a main switch 41 for the driver to activate the controller 30 and to stop the controller 30. The vehicle 1 also includes a start/stop button 42 for the driver to instruct start/stop of the vehicle 1 in the automatic operation mode. In addition, the vehicle 1 include a forward switch 43a and a reverse switch 43b. In the example of the vehicle 1, the main switch 41 and the start/stop button 42 are provided on an operation panel 40. Further, the operation panel 40 may include a remaining power meter 46 for displaying the remaining electric power of the battery 29 (See [0047])
Therefore, it would have been an obvious modification to one of ordinarily skilled in the art to include a forward/reverse switch to indicate the position of the vehicle and communicate with the controller to drive the vehicle in the forward direction as thought by Yoshii within the teachings of Lenart in order to indicate the running direction of the vehicle and drive the vehicle as desired (See [0047]).
As to Claim 7, Lenart in view of Yoshii discloses a method as in claim 2 wherein computerized memory of the vehicle stores power limiting data; and wherein applying the first power level limit for regenerative braking to the induction motor includes: accessing the power limiting data to identify a first power level limit setting, and operating the induction motor in accordance with the first power level limit setting to provide braking torque that slows the vehicle (Lenart: Each of the performance settings (PS1,PS2,PS3) evokes a corresponding one of a plurality of performance routines stored in electronic memory 58 of the controller 50 and executable by a processor 62 -See Col.2, Line 47- 51 and see also Col.3, Line 66-Col.4, Line 29).
As to Claim 8, Lenart In view of Yoshii discloses a method as in claim 7 wherein applying the second power level limit for regenerative braking to the induction motor includes: accessing the power limiting data to identify a second power level limit setting which is different from the first power level limit setting, and operating the induction motor in accordance with the second power level limit setting to provide braking torque that slows the vehicle (Lenart: PS1 will limit the maximum vehicle speed generated by the motor 42 to approximately 13 to 16 miles per hour and provide a first amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.3, Line 66-Col.4, Line 7).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Yoshii (US Pub. No. 2018/0257667 A1 and Yoshii hereinafter).
As to Claim 12, Lenart discloses a method as in claim 8 wherein applying the first power level limit and applying the second power level limit involve controlling the induction motor in a power limiting mode in which a reduced upper current limit is imposed on the induction motor in accordance with the power limiting data in place of a maximum current limit; and wherein the method further comprises: transitioning from controlling the induction motor in the power limiting mode to controlling the induction motor in the non-power limiting mode in which the maximum current limit is imposed on the induction motor in place of the reduced upper current limit (Based on the performance setting selected, the controller 50, the processor 62 will execute a corresponding one of the performance routines (PS1,PS2,PS3) and the controller 50 will control the motive power generated by motor 42 to limit the speed of the vehicle 10 to a specific maximum limit and the amount of regenerative braking provided by the motor 10 during vehicle operation and amounts of mechanical braking by the brake assembly 48 during vehicle operation are dependent on force applied to the brake pedal 88 and See also Col.3, Line 50-Col.4, Line 29); however, it doesn’t explicitly disclose:
sensing that the forward/reverse switch is moved from the forward position to a reverse position, and in response to sensing that the forward/reverse switch is moved from the forward position to the reverse position
Nonetheless, Yoshii in his teachings as shown in Fig.1-Fig.10 discloses a vehicle 1 that includes a main switch 41 for the driver to activate the controller 30 and to stop the controller 30. The vehicle 1 also includes a start/stop button 42 for the driver to instruct start/stop of the vehicle 1 in the automatic operation mode. In addition, the vehicle 1 include a forward switch 43a and a reverse switch 43b. In the example of the vehicle 1, the main switch 41 and the start/stop button 42 are provided on an operation panel 40. Further, the operation panel 40 may include a remaining power meter 46 for displaying the remaining electric power of the battery 29 (See [0047])
Therefore, it would have been an obvious modification to one of ordinarily skilled in the art to include a forward/reverse switch to indicate the position of the vehicle and communicate with the controller as thought by Yoshii within the teachings of Lenart in order to indicate the running direction of the vehicle (See [0047]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Mu (US Pub. No. 2020/030426 A1).
As to Claim 14, Lenart in his teachings as shown in Fig.1-3 discloses a vehicle (10), comprising: 
a vehicle body (26,30); 
an induction motor (42) supported by the utility vehicle body (26,30); and 
a control circuitry (50) coupled with the induction motor (42) and being constructed and arranged to control regenerative braking to reduce skidding (intended use) of the vehicle (10- See also Col.2, Line 47-59) by: 
imparting rotation (via the processor 62 of controller 50) to an induction motor (42) to move the vehicle (See Col.3, Line 50-54); 
while the induction motor (42) rotates at a first rate (Heavy load -PS2), applying a first power level limit for regenerative braking to the induction motor (the second performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 11 to 14 miles per hour provide a second amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.4, Line 15-22); and 
while the induction motor (42) rotates at a second rate (Daily Use-PS1), applying a second power level limit for regenerative braking to the induction motor (the first performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 13 to 16 miles per hour and provide a first amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.3, Line 66-Col.4, Line 7), the second power (PS2) level limit being less than the first power (PS1) level limit (See Col.4, Line 22-23), each of the first power level limit and the second power level limit imposing an upper limit to power available to the induction motor during regenerative braking (Based on the performance setting selected, the controller 50, the processor 62 will execute a corresponding one of the performance routines (PS1,PS2,PS3) and the controller 50 will control the motive power generated by motor 42 to limit the speed of the vehicle 10 to a specific maximum limit and the amount of regenerative braking provided by the motor 10 during vehicle operation- See Col.3, Line 50-65)	Although a vehicle (10) that is connected to an induction motor (42) that is used to control a regenerative braking (turning kinetic energy into electric energy) is thought as shown above, it doesn’t explicitly disclose:
a rechargeable battery supported by the vehicle body; 
control circuitry coupled with the rechargeable battery and the induction motor
Nonetheless, Mu in his teachings as shown in Fig.1-6 discloses by at least Fig.1 discloses a vehicle transport system (150) comprising a control circuitry (178) that is coupled to a rechargeable battery (176) and an induction motor (172) (See also [0019]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application for the control circuit of a vehicle to include a rechargeable battery supported by the vehicle body as thought by Mu within the teachings of Lenart to power one or motors in order to propel the vehicle (See [0002]).
As to Claim 19, Lenart in his teachings as shown in Fig.1-Fig. 3 discloses an electronic apparatus to control regenerative braking control regenerative braking to reduce skidding (intended use) of the vehicle (10- See also Col.2, Line 47-59), the electronic apparatus comprising: 
a control circuitry (50) coupled with the induction motor (42) and being constructed and arranged to: 
	impart rotation (via the processor 62 of controller 50) to an induction motor (42) to move the vehicle (See Col.3, Line 50-54); 
while the induction motor (42) rotates at a first rate (Heavy load -PS2), applying a first power level limit for regenerative braking to the induction motor (the second performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 11 to 14 miles per hour provide a second amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.4, Line 15-22); and 
while the induction motor (42) rotates at a second rate (Daily Use-PS1), applying a second power level limit for regenerative braking to the induction motor (the first performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 13 to 16 miles per hour and provide a first amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.3, Line 66-Col.4, Line 7), the second power (PS2) level limit being less than the first power (PS1) level limit (See Col.4, Line 22-23), each of the first power level limit and the second power level limit imposing an upper limit to power available to the induction motor during regenerative braking (Based on the performance setting selected, the controller 50, the processor 62 will execute a corresponding one of the performance routines (PS1,PS2,PS3) and the controller 50 will control the motive power generated by motor 42 to limit the speed of the vehicle 10 to a specific maximum limit and the amount of regenerative braking provided by the motor 10 during vehicle operation- See Col.3, Line 50-65)
Although a vehicle (10) that is connected to an induction motor (42) that is used to control a regenerative braking is thought as shown above, it doesn’t explicitly disclose:
a battery interface constructed and arranged to couple with a rechargeable battery of the vehicle; 
an induction motor interface constructed and arranged to couple with an induction motor of the vehicle; and 
control circuitry coupled with the battery interface and the induction motor interface 
Nonetheless, Mu in his teachings as shown in Fig.1-6 discloses by at least Fig.1 discloses a vehicle transport system (150) comprising a control circuitry (178) that has an in interface/port (160) that is used to be coupled to a rechargeable battery (176) and an induction motor (172) via inverter (174) (See also [0019])
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application for the control circuit of a vehicle to include an interface to couple with rechargeable battery and an induction motor as thought by Mu within the teachings of Lenart to power one or motors in order to propel the vehicle (See [0002]).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Ota et al. (US Pub. No. 2015/0200613 A1 and Ota hereinafter).
As to Claim 20, Lenart in his teachings as shown in Fig.1-Fig.3 discloses a method of controlling regenerative braking to reduce skidding (intended use) of a vehicle (10), the method comprising:
imparting rotation to an alternating current electric motor (42) to move the vehicle to a first (PS1) commanded vehicle speed (the first performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 13 to 16 miles per hour – See Col.3, Line 66-Col.4, Line 5);
applying (brake pedal 88) a regenerative braking power to the AC electric motor (42) to bring the vehicle to a second commanded vehicle speed (PS1 provides a first amount of regenerative braking by the motor 42 during vehicle operation, during vehicle braking operations, For example, the first performance routine can provide approximately 0.3 to 0.5 mph/sec, e.g., 0.41 mph/sec, deceleration via regenerative braking by the motor 42 during vehicle operation-See Col.4, Line 5-10);
while applying the regenerative braking power, adjusting the level of regenerative braking power applied to follow a predetermined speed reduction rate (During Heavy load setting- the controller 50, will execute a second performance routine (PS2) and PS2 will limit the maximum vehicle speed generated by the motor 42 to approximately 11 to 14 miles per hour and provide a second amount of regenerative braking by the motor 42 during vehicle operation and the second amount of regenerative braking being greater than the first amount of regenerative braking – See Col.4, Line 15-23);
while adjusting the level of regenerative braking power applied, provide a limit to the maximum level of regenerative braking power available (the second performance routine can provide approximately 2.0 to 2.75 mph/sec deceleration via regenerative braking by the motor 42 during vehicle operation- See Col.4, Line 24-27); and
while providing the limit to the maximum level of regenerative braking power available, adjusting the limit to the maximum level of regenerative braking power available (The regenerative braking power adjusts to the vehicle speed based on the PS1 and PS2 performance setting maximum set speed limit that ranges from 0.41-2.75 Mph/sec – See Col.3, Line 66- Col.4, Line 26), however, it doesn’t explicitly disclose:
adjusting the limit to the maximum level of regenerative braking power available based on a current speed of the vehicle
Nonethless, Ota in his teachings as shown In Fig.1-Fig.5 discloses an electric vehicle 100 where the drive mechanism 25, 35  drives or brakes the front/rear wheels 27,37 in which the axles 26, 36 are provided with a vehicle speed sensor 44,54 for sensing which vehicle speed based on rotation speed of the axle 26,36 that is provided with a resolver 43,53 which senses a rotation angle or a rotation speed of a rotor of the motors 21,31 respectively (See [0026]-[0027]). Furthermore, it is also thought that the controller 60 calculates a target regenerative brake torque based on a vehicle speed obtained by the vehicle speed sensors 44, 45 as shown by at least Fig.1 (See also [0036])
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a controller that calculates a target regenerative brake torque based on a vehicle speed a vehicle speed sensor as thought by Ota within the teachings of Lenart in order to achieve the target value of the brake torque with respect to the vehicle speed and the depression amount of the brake pedal (See [0036]).

Claims 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Yoshii and in further view of Ota et al. (US Pub. No. 2015/0200613 A1 and Ota hereinafter).
As to Claim 3, Although Lenart in view of Yoshii discloses a method as in claim 2, wherein applying the first power level limit for regenerative braking to the induction motor includes (Lenart: PS2- the second performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 11 to 14 miles per hour provide a second amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations; the second performance routine can provide approximately 2.0 to 2.7 5 mph/sec deceleration via regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations -See Col.4, Line 15-29), However, it doesn’t explicitly disclose:
 sensing that the vehicle is moving in the forward direction, ascertaining that the induction motor is currently rotating at the first rate, and based on the vehicle moving in the forward direction and the induction motor currently rotating at the first rate, directing the induction motor to provide braking torque that slows the vehicle in accordance with the first power level limit
Nonethless, Ota in his teachings as shown In Fig.1-Fig.5 discloses an electric vehicle 100 where the drive mechanism 25, 35  drives or brakes the front/rear wheels 27,37 in which the axles 26, 36 are provided with a vehicle speed sensor 44,54 for sensing which vehicle speed based on rotation speed of the axle 26,36 that is provided with a resolver 43,53 which senses a rotation angle or a rotation speed of a rotor of the motors 21,31 respectively (See [0026]-[0027]). Furthermore, it is also thought that the controller 60 calculates a target regenerative brake torque based on a vehicle speed obtained by the vehicle speed sensors 44, 45 as shown by at least Fig.1 (See also [0036])
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a vehicle speed sensor along with a resolver as thought by Ota within the teachings of Lenart and Yoshii in order to achieve the target value of the brake torque with respect to the vehicle speed and the depression amount of the brake pedal (See [0036]).
As to Claim 4, Lenart in view of Yoshii and Ota discloses a method as in claim 3 wherein applying the second power level limit for regenerative braking to the induction motor includes: sensing that the vehicle is still moving in the forward direction, ascertaining that the induction motor is currently rotating at the second rate, the second rate being slower than the first rate, and based on the vehicle still moving in the forward direction and the induction motor currently rotating at the second rate, directing the induction motor to provide the braking torque that slows the vehicle in accordance with the second power level limit (Ota discloses a vehicle speed sensor 44,54 based on rotation speed of the axle 26,36 that is provided with a resolver 43,53 and see also [0026]-[0027] and [0036]).
As to Claim 5, Lenart in view of Yoshii and Ota discloses a method as in claim 4 wherein directing the induction motor to provide the braking torque that slows the vehicle in accordance with the first power level limit includes: imposing, as the first power level limit, a first current limit on control circuitry that controls the induction motor while regenerative braking power is absorbed from the induction motor; and wherein directing the induction motor to provide the braking torque that slows the vehicle in accordance with the second power level limit includes: imposing, as the second power level limit, a second current limit on the control circuitry that controls the induction motor while regenerative braking power is absorbed from the induction motor, the second current limit being lower than the first current limit (Ota: See [0036]).
As to Claim 6, Lenart in view of Yoshii and Ota discloses a method as in claim 4 wherein a maximum current limit is imposed on the induction motor to protect control circuitry that controls the induction motor; wherein directing the induction motor to provide the braking torque that slows the vehicle in accordance with the first power level limit includes: reducing the maximum current limit by less than 10% to provide, as the first power level limit, a first current limit which is at least 90% of the maximum current limit; and wherein directing the induction motor to provide the braking torque that slows the vehicle in accordance with the second power level limit includes: reducing the maximum current limit by at least 50% to provide, as the second power level limit, a second current limit which is less than 50% of the maximum current limit (Ota: See [0031]-[0036]).
As to Claim 9, Although Lenart in view of Yoshii discloses a method as in claim 8 wherein the power limiting data each performance routine controls (PS1,PS2,PS3) have different limits based on what routine controls are executed by the processor 62 of the controller (see also Col.3, Line 66-Col.4, Line 7), however it doesn’t explicitly disclose: 
a power limiting map having multiple map entries, each map entry mapping a different induction motor rotation rate to a respective power level limit setting;
wherein accessing the power limiting data to identify a first power level limit setting includes: based on the first rate, reading the first power level limit setting from a first map entry of the power limiting map; and wherein accessing the power limiting data to identify a second power level limit setting includes: based on the second rate, reading the second power level limit setting from a second map entry of the power limiting map 
	Nonethless, Ota in his teachings as shown in Fig.1-5 discloses a controller 60 that refers to a map that defines a ratio of the first, second regenerative torque as well as the regenerative electric power with respect to the state of charge of the battery and energy loss during regenerative braking is mapped using thresholds A, B, as shown in by at least Fig.3A-3C and see also. In addition, the controller 60 calculates a target regenerative brake torque based on a vehicle speed obtained by the vehicle speed sensors 44, 45 shown in FIG. 1, a depression amount of the brake pedal sensed by the brake pedal depression amount sensor 29, and a map of the target regenerative brake torque of the electric vehicle 100 with respect to the vehicle speed and the depression amount of the brake pedal shown in FIG. 4 (See also [0031]-[0036])
	Therefore, it would have been obvious before the effective date of the instant application for the controller to include map entries and a map of the target regenerative brake torque of the electric vehicle with respect to the vehicle speed as thought by Ota within the teachings of Lenart and Yoshii in order to operate the electric vehicle in regenerative braking (See [0036]).
As to Claim 10, Lenart in view of Yoshii and Ota discloses a method as in claim 9, further comprising: prior to imparting rotation to the induction motor to move the vehicle, loading the power limiting map having the multiple map entries into the memory, the power limiting map defining a function which correlates induction motor rotation rates to power limit percentages to adjust how much of a maximum current limit is imposed on the induction motor to protect control circuitry that controls the induction motor (Lenart: Each of the performance settings (PS1,PS2,PS3) evokes a corresponding one of a plurality of performance routines stored in electronic memory 58 of the controller 50 and executable by a processor 62 (See Col.2, Line 47- 51 and see also Col.3, Line 66-Col.4, Line 29) and see also Ota [0031]-[0036]).
As to Claim 11, Lenart in view of Yoshii discloses a method as in claim 8 discloses that based on the performance setting selected, the controller 50, the processor 62 will execute a corresponding one of the performance routines (PS1,PS2,PS3) and the controller 50 will control the motive power generated by motor 42 to limit the speed of the vehicle 10 to a specific maximum limit and the amount of regenerative braking provided by the motor 10 during vehicle operation and amounts of mechanical braking by the brake assembly 48 during vehicle operation are dependent on force applied to the brake pedal 88 (See also Col.3, Line 50-Col.4, Line 29),however, it doesn’t explicitly disclose:
wherein applying the first power level limit and applying the second power level limit involve controlling the induction motor in a power limiting mode in which a reduced upper current limit is imposed on the induction motor in accordance with the power limiting data in place of a maximum current limit; and wherein the method further comprises: receiving a service brake command in response to actuation of a service brake pedal of the vehicle, and in response to the service brake command, transitioning from controlling the induction motor in the power limiting mode to controlling the induction motor in the non-power limiting mode in which the maximum current limit is imposed on the induction motor in place of the reduced upper current limit 
	Nonethless, Ota in his teachings as shown in Fig.1-Fig.5 discloses that the controller 60 calculates a target regenerative brake torque based on a vehicle speed obtained by the vehicle speed sensors 44, 45 shown in FIG. 1, a depression amount of the brake pedal sensed by the brake pedal depression amount sensor 29, and a map of the target regenerative brake torque of the electric vehicle 100 with respect to the vehicle speed and the depression amount of the brake pedal shown in FIG. 4. The target regenerative brake torque is a target value of the brake torque by a regenerative brake among all brake torque required by the electric vehicle 100 through the vehicle speed and the depression amount of the brake pedal. The target regenerative brake torque is equal to the value obtained by subtracting a mechanical brake torque, such as that produced by a hydraulic brake, from all brake torque required by the electric vehicle 100. For example, as shown in FIG. 4, when the depression amount of the brake pedal is small at the vehicle speed, the target regenerative brake torque is set. After calculating the target regenerative brake torque, the controller 60 divides the target regenerative brake torque into a first regenerative torque command value and a second regenerative torque command value in accordance with the ratio of the first regenerative torque to the second regenerative torque which are set in accordance with the state of charge of the battery 11 (See [0036]).
	Therefore, it would have been obvious before the effective date of the instant application to calculate a target regenerative brake torque based on a vehicle speed obtained by the vehicle speed sensors, a depression amount of the brake pedal sensed by the brake pedal depression amount and a map of the target regenerative brake torque of the electric vehicle as thought by Ota within the teachings of Lenart and Yoshii  in order to limit the regenerative electric power to avoid overcharge of the battery (See [0007]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Yoshii and in further view of Bandai et al. (US Pat. No. 7,702,432 A1 and Bandai hereinafter).
As to Claim 13, Lenart in view of Yoshii discloses a method as in claim 8 wherein the vehicle is a golf car; wherein the induction motor is an alternating current (AC) motor that drives a set of tires of the golf car using power from the lithium battery; wherein the regenerative braking slows the vehicle while preventing the set of tires from skidding while the golf car moves over a surface; (Vehicle 10 can be a small cargo/maintenance vehicle such as a golf car that comprises a main controller 50 that is communicatively connected to the induction motor 42- See Col.2, Line 7-37); however, it doesn’t explicitly disclose a golf car:
having a lithium battery; and 
wherein the regenerative braking further recharges the lithium battery 
Nonethless, Bandai in his teachings as shown in Fig.1-10 discloses electric powered vehicle (100) comprising a DC power supply B, such as lithium ion battery and a DC voltage Vb output by DC power supply B is sensed by a voltage sensor 10. Voltage sensor 10 outputs the detected DC voltage Vb to control circuit 50 (See Col.5, Line 61-67).  In addition, control circuit 50 generates and outputs switching control signals S1, S2 to step-up/down converter 12 in response to control signal RGE so that the DC voltage supplied from inverter 20 is decreased to the charging voltage of DC power supply B as necessary. In this manner, regenerative electric power from motor generator MG is used to charge DC power supply B (See Col.8, Line 64-Col.9, Line 3).
Therefore, it would have been obvious before the effective date of the instant application to use a rechargeable lithium battery as thought by Bandai within the teachings of Lenart and Yoshii so that the motor generator outputs a torque according to a torque command value (See Col.2, Line 52-53).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Mu and in further view of Yoshii.
As to Claim 15, Lenart in view of Mu discloses a vehicle as in claim 14 wherein imparting rotation to the induction motor to move the vehicle includes: sensing operation of an accelerator pedal of the vehicle, and sensing operation of the accelerator pedal, driving the induction motor to move the vehicle (Lenart: Fig.1 shows a vehicle 10 with accelerator and brake pedal (88) and at least one of the rear wheels 38 is driven by an induction motor, that provides motive power for propelling the vehicle 10 and regenerative braking forces for decelerating the vehicle 10. The vehicle 10 additionally includes a steering wheel 46 and a mechanical brake assembly 48 for applying mechanical braking forces and a main controller 50 for controlling various operation parameters of the vehicle 10- See Col.2, Line 19-30).
however, it doesn’t explicitly disclose:
sensing that a forward/reverse switch of the vehicle is set to a forward position, and in response to sensing that the forward/reverse switch is set/move the vehicle in the forward position
Nonetheless, Yoshii in his teachings as shown in Fig.1-Fig.10 discloses a vehicle 1 that includes a main switch 41 for the driver to activate the controller 30 and to stop the controller 30. The vehicle 1 also includes a start/stop button 42 for the driver to instruct start/stop of the vehicle 1 in the automatic operation mode. In addition, the vehicle 1 include a forward switch 43a and a reverse switch 43b. In the example of the vehicle 1, the main switch 41 and the start/stop button 42 are provided on an operation panel 40. Further, the operation panel 40 may include a remaining power meter 46 for displaying the remaining electric power of the battery 29 (See [0047])
Therefore, it would have been an obvious modification to one of ordinarily skilled in the art to include a forward/reverse switch to indicate the position of the vehicle and communicate with the controller to drive the vehicle in the forward direction as thought by Yoshii within the teachings of Lenart and Mu in order to indicate the running direction of the vehicle and drive the vehicle as desired (See [0047]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Mu and Yoshii and in further view of Ota.
As to Claim 16, Lenart in view of Mu discloses a vehicle as in claim 15 wherein applying the first power level limit for regenerative braking to the induction motor includes (Lenart: PS2- the second performance routine will limit the maximum vehicle speed generated by the motor 42 to approximately 11 to 14 miles per hour provide a second amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations; the second performance routine can provide approximately 2.0 to 2.7 5 mph/sec deceleration via regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations -See Col.4, Line 15-29), however, it doesn’t explicitly disclose:
 sensing that the vehicle is moving in the forward direction, ascertaining that the induction motor is currently rotating at the first rate, and based on the vehicle moving in the forward direction and the induction motor currently rotating at the first rate, directing the induction motor to provide braking torque that slows the vehicle in accordance with the first power level limit
Nonethless, Ota in his teachings as shown In Fig.1-Fig.5 discloses an electric vehicle 100 where the drive mechanism 25, 35  drives or brakes the front/rear wheels 27,37 in which the axles 26, 36 are provided with a vehicle speed sensor 44,54 for sensing which vehicle speed based on rotation speed of the axle 26,36 that is provided with a resolver 43,53 which senses a rotation angle or a rotation speed of a rotor of the motors 21,31 respectively (See [0026]-[0027]).
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a vehicle speed sensor along with a resolver as thought by Ota within the teachings of Lenart, Mu and Yoshii in order to achieve the target value of the brake torque with respect to the vehicle speed and the depression amount of the brake pedal (See [0036]).
As to Claim 17, Lenart in view of Mu, Yoshii and Ota discloses a vehicle as in claim 16, further comprising: computerized memory which stores power limiting data; and wherein applying the first power level limit for regenerative braking to the induction motor includes: accessing the power limiting data to identify a first power level limit setting, and operating the induction motor in accordance with the first power level limit setting to provide braking torque that slows the vehicle (Lenart: Each of the performance settings (PS1,PS2,PS3) evokes a corresponding one of a plurality of performance routines stored in electronic memory 58 of the controller 50 and executable by a processor 62 -See Col.2, Line 47- 51 and see also Col.3, Line 66-Col.4, Line 29).
As to Claim 18, Lenart in view of Mu, Yoshii and Ota discloses a vehicle as in claim 17 wherein applying the second power level limit for regenerative braking to the induction motor includes: accessing the power limiting data to identify a second power level limit setting which is different from the first power level limit setting, and operating the induction motor in accordance with the second power level limit setting to provide braking torque that slows the vehicle (Lenart: PS1 will limit the maximum vehicle speed generated by the motor 42 to approximately 13 to 16 miles per hour and provide a first amount of regenerative braking by the motor 42 during vehicle operation, e.g., during vehicle braking operations-See Col.3, Line 66-Col.4, Line 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                             /KAWING CHAN/Primary Examiner, Art Unit 2846